         Case 4:20-cv-00427-JM Document 200 Filed 06/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

IAN MOYTOY,                                                                        PLAINTIFF
REG. #05449-010

v.                                  4:20CV00427-JM-JTK

BILL HIGGINS, et al.                                                           DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED with prejudice.

       IT IS SO ADJUDGED this 17th day of June, 2021.




                                                   ____________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE
